Citation Nr: 1631793	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar intervertebral disc syndrome (IVDS) at L4, spondylolisthesis, L5-S1, residuals of back injury.

2.  Entitlement to an effective date prior to December 6, 2000, for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an effective date prior to March 17, 2011, for the award of a 20 percent rating for IVDS at L4, spondylolisthesis, L5-S1, residuals of back injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



WITNESS AT HEARING ON APPEAL

Elaine M. Tripi, Ph.D., CRC


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision (assigning a 20 percent rating for low back disability effective from March 17, 2011) and a July 2012 rating decision (granting a TDIU and assigning an effective date of December 6, 2000) by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's representative and an expert witness appeared and presented testimony at a Board Central Office hearing held before the undersigned Veterans Law Judge in April 2016.  (The Veteran was unable to appear at the hearing personally.)  A transcript of the hearing has been associated with the claims file.

The Board's July 2012 decision referred a new claim of entitlement to an increased rating for PTSD to the Agency of Original Jurisdiction (AOJ) for appropriate action (to adjudicate the claim).  It appears that the claim has not yet been adjudicated by the AOJ.  The Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  To the extent that the presentation at the Veteran's April 2016 Board hearing indicated that the Veteran suffered significant injuries to his lower extremities as a result of a fall causally attributed (by Dr. Tripi) to the Veteran's service-connected back disability, the presentation suggests that the Veteran may wish to raise new claims of entitlement to service connection for residuals of lower extremity injuries as secondary to the service-connected low back disability.  The statements during the April 2016 Board hearing do not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over these matters, they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b).  If the Veteran wishes to pursue these claims, he is advised to file a VA Form 21-526, Application for Compensation and/or Pension.

Clarification of Matters Involving the Procedural Background

This appeal is shaped by a somewhat complex procedural background involving the related (but distinct) prior appeals of this Veteran.  A November 2009 memorandum decision of the U.S. Court of Appeals for Veterans Claims (Court) affirmed a July 2007 Board decision to the extent that the Board had (1) denied a rating in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD), and (2) denied a rating in excess of 20 percent for a back disability (a combination of a 10 percent rating for low back disability and a separate 10 percent rating for associated left lower extremity neuropathy) for a period from January 25, 2006, onward.  These issues were thus resolved as of that time and no longer in any manner of appellate status.

The November 2009 Court memorandum decision otherwise vacated the July 2007 Board decision to the extent that it had (1) denied a rating in excess of 10 percent for low back disability prior to January 25, 2006, and (2) denied an earlier effective date for the award of a 50 percent rating for PTSD.  Significantly, the Court further determined that the Board's July 2007 decision (3) failed to consider entitlement to a TDIU.  These matters were returned to the Board for readjudication.

The Court's November 2009 memorandum decision identified the TDIU issue as raised by the Veteran's "claim for increased compensation for his back condition."  The Court's November 2009 memorandum decision was issued following a precedential holding establishing that TDIU is a component of a claim for a higher rating when the Veteran presents evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The November 2009 memorandum decision identified the TDIU issue as arising from the "claim for increased compensation for his back condition," combined with "his statement that he is 'unable to manage a full day[']s work'" in his December 2000 notice of disagreement (NOD) seeking a higher rate of compensation for the back disability.  The Court also pointed to records from the Social Security Administration (SSA) indicating a finding of total disability as part of the combination of items raising the need for VA to consider entitlement to a TDIU.

In July 2010, the Board remanded the issues remaining on appeal at that time ((1) entitlement to an initial rating in excess of 10 percent for low back disability prior to January 25, 2006; (2) entitlement to an effective date prior to December 20, 2000 for a 50 percent rating for PTSD; and (3) entitlement to a TDIU) to the RO for additional development.  During the processing of that remand, in August 2011, the RO issued a supplemental statement of the case (SSOC) and a decisional letter addressing the issues on appeal and further finding that a March 17, 2011 VA examination report raised a new claim of entitlement to an increased rating for low back disability.  The RO awarded an increased 20 percent rating for low back disability (an increase from the prior 10 percent rating, and apart from the separate 10 percent rating for neurological manifestations) effective from March 17, 2011.  (The Board notes that the assignment of the 20 percent rating for low back disability cannot be considered to have arisen from the previously existing low back disability rating issue in appellate status, as that appeal was resolved by the November 2009 Court decision to the extent of any period after January 25, 2006.)

Subsequently, the Veteran's representative submitted correspondence (in October 2011 and December 2011) expressing disagreement with the RO's July 2010 rating determination regarding the 20 percent rating and March 17, 2011 effective date assigned (assignments associated with the newer low back disability rating issue that was not previously in appellate status).   A July 2012 Board decision then resolved the matters previously on appeal by (1) denying the claim for an increased rating for low back disability prior to January 25, 2006; (2) denying the claim for an earlier effective date for a 50 percent rating for PTSD; and (3) granting entitlement to TDIU on an extraschedular basis (citing the functional impact of multiple service-connected disabilities featuring his back disability and his PTSD).  The Board's July 2012 decision also noted that the correspondence from the Veteran's representative had presented a timely NOD with regard to the 20 percent low back disability rating; the Board remanded the issue of entitlement to a higher rating to the RO for the limited purpose of directing that a statement of the case (SOC) be issued to address that matter.  The SOC was issued in July 2012 (sent to the Veteran at the end of August 2012), and the Veteran's representative perfected the appeal on the matter with the filing of an October 2012 substantive appeal.  This issue of entitlement to an increased disability rating for the low back is now before the Board on appeal.

The Board now further observes that the October 2011 and December 2011 correspondence appear to express disagreement with the March 17, 2011 effective date, and not solely the 20 percent rating assigned.  As discussed below, the Board now takes jurisdiction over the effective date issue for the limited purpose of remanding it to direct the issuance of an SOC addressing the matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2012, the RO issued a rating decision giving effect to the Board's grant of entitlement to TDIU and assigned an effective date of December 6, 2000 based upon the fact that this was "when you were granted an increased evaluation for your service-connected PTSD" (in connection with the PTSD rating claim raised by the Veteran in December 2000).  In March 2013, the Veteran's representative filed a notice of disagreement seeking an earlier effective date for the award of TDIU.  After the RO issued an SOC on that issue in March 2014, the Veteran's representative perfected the appeal on the matter with the filing of an April 2014 substantive appeal.  This TDIU effective date issue is now before the Board on appeal.

The Board considers TDIU as a component of a claim for higher rating when the Veteran presents evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The November 2009 Court memorandum decision identified a TDIU issue raised by the December 2000 NOD specific to the Veteran's back disability rating.  That claim for an increased back disability rating originally arose from the Veteran's March 8, 1994 claim seeking to establish service connection for the back disability.  That service connection claim was granted in October 2000, and the Veteran appealed the initial assignment of a disability rating through his December 2000 NOD that described his back disability with a statement including that he was "unable to manage a full day[']s work."  That is the language cited by the November 2009 Court memorandum decision in identifying the TDIU issue for consideration.  The appeal for a higher initial rating for the back disability contemplated a period for consideration beginning with the original March 1994 service connection claim.

The July 2012 Board decision that granted a TDIU (and the RO rating decision that implements the Board decision) was based upon consideration of multiple service-connected disabilities.  The decision cites the impairment from PTSD, and the RO assigns an effective date to match "when you were granted an increased evaluation for your service-connected PTSD" (a rating assigned in connection with the Veteran's December 2000 claim for an increased rating for PTSD).  The Veteran's appeal of the effective date for that TDIU award requires consideration of a period beginning 1 year prior to the December 20, 2000 claim.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).)  Additionally, consideration of TDIU as a component of the back disability rating issue (under Rice) requires consideration of entitlement during the period associated with the back disability rating appeal: a period dating back to March 8, 1994 (the date of the claim giving rise to the assignment of the back rating that was being appealed when the Veteran's NOD suggested that it had rendered him unemployable).

The Veteran's representative has recently presented evidence and argument seeking to establish that the Veteran's service-connected back disability and PTSD together met the criteria for a TDIU prior to December 6, 2000.  The Board observes that the Veteran did not have a claim pending concerning his PTSD rating at the time of the pertinent December 2000 correspondence raising the TDIU matter.  The Veteran had, in May 1999, signed a statement expressing satisfaction with his PTSD rating and stating "I do not wish to continue my appeal" that had been pending prior to that time.  No PTSD rating issue was pending when the Veteran submitted his December 2000 written statements.  The Veteran initiated a new claim for an increased rating for PTSD at the same time as the December 2000 NOD concerning the back disability rating, but no prior PTSD rating issue was pending at that time.  (The claim initiated in December 2000 would eventually lead to the award, in a November 2001 RO rating decision, of an increased 50 percent rating for PTSD effective from December 6, 2000.)  Thus, although the Veteran's earliest PTSD disability rating is effective from March 8, 1994, there is no basis for the Board to consider awarding a TDIU with consideration of the PTSD for the period extending back to that date; the TDIU effective date on appeal does not arise from an award connected to any adjudication of the original PTSD rating assignment.

The Board also briefly notes that a claim to establish service connection for gastroesophageal reflux disease (GERD) was pending since September 1994, including at the time of the December 2000 correspondence suggesting unemployability.  Service connection for GERD was first granted, and a rating assignment first made, in a January 2006 RO decision.  In any event, the December 2000 correspondence suggesting unemployability was an NOD specifically concerning to the Veteran's impairment from his back disability, and neither the December 2000 correspondence nor any other evidence or argument of record has indicated that the Veteran has been unemployable due specifically to GERD.  The Veteran's GERD has been rated noncompensably disabling throughout and no appeal of that rating is pending.

To summarize, the Veteran's December 20, 2000 statement that he was "unable to manage a full day[']s work" asserted entitlement to a TDIU in the context of appealing the compensation rating assigned for his back disability.  However, as VA has recently awarded TDIU as a matter arising from that statement while also considering a combination of service-connected disabilities (not solely the back disability), the Board shall also recognize (for the sake of consistency) the December 20, 2000 statement as also raising a claim for entitlement to a TDIU on the basis of any combination of service-connected disabilities.  There are thus two different scopes of TDIU analysis for consideration in this case: (1) a claim of entitlement to TDIU due to the broad set of service-connected disabilities (this claim begins with the December 20, 2000 correspondence), and (2) a Rice TDIU as a component specifically of the back disability rating at issue in the Veteran's December 20, 2000 NOD (featuring the appeal period beginning with the March 8, 1994 claim associated with back disability rating being appealed in the December 2000 NOD).

In aggregate, the current appeal seeking a TDIU prior to December 6, 2000 involves consideration of (1) whether a factually ascertainable increase in severity of any combination of service-connected disabilities met the criteria for TDIU at any time from December 20, 1999 (one year prior to the correspondence designated as the claim for TDIU) to December 6, 2000, and (2) whether a TDIU was warranted solely on the basis of the impairment from service-connected back disability alone at any time from March 8, 1994 to December 6, 2000.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

With regard to the issues involving the assignment of a rating for the Veteran's low back disability, the Board notes that the most recent VA examination of the disability for rating purposes was performed in March 2011.  With consideration of recent caselaw, the Board finds that the March 2011 VA examination report is inadequate for rating purposes.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The March 2011 VA examination report does not present all of the necessary findings.  A remand to provide the Veteran with a new VA examination provides an opportunity to obtain adequate and updated findings concerning the severity of the back disability on appeal.  

With regard to the issue of entitlement to TDIU prior to December 6, 2000, the Board finds that remand for a retrospective medical opinion is necessary in this case.  There is evidence of record that the Veteran was unemployable prior to December 6, 2000, and that the pertinent impairment included (but was not limited to) his service-connected back disability.  A May 1995 Social Security Administration (SSA) decision found the Veteran had been disabled "since February 28, 1993," with attention to "a previous fracture to the left tibia and fibula with residual pain status post surgery, severe left knee pain due to degenerative joint disease status post two surgical procedures, and residual low back pain due to degenerative disc disease status post lumbar fusion at L5-S1."  Additionally, testimony from Dr. Tripi (a psychologist and rehabilitation counselor) during the April 2016 Board hearing discussed unemployability from 1993 onward due to factors including orthopedic disability (beyond the service-connected low back disability) and also due to service-connected psychiatric disability (that is only for consideration for a portion of the period on appeal).

The Board notes that, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present' 38 C.F.R. § 4.2 (2013).").

It is currently the Veteran Benefits Administration's (VBA's) policy that if the facts of the case require VA to examine the Veteran as part of his or her TDIU claim, generally the examiner should not be asked to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  M21-1, Part IV, Subpart ii, Chapter 2, F.4.m.  The Board finds that, in this case, a medical advisory opinion discussing the functional impairment resulting from the Veteran's service-connected back disability (considered alone) would be helpful to allow for adequately informed appellate review of the question of whether the service-connected back disability rendered him unemployable prior to December 6, 2000.

Additionally, the Board finds that the Veteran's October and December 2011 statements expressing disagreement with the RO's July 2010 rating determination regarding the 20 percent rating assigned for low back disability similarly expressed disagreement with the March 17, 2011 effective date assigned for that rating.  The Board finds that a timely NOD has been filed initiating an appeal of that effective date assignment.  This issue has not been revisited by the AOJ in any decision or statement of the case following the July 2010 decision.  Corrective action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the Veteran a statement of the case on the issue of entitlement to entitlement to an effective date prior to March 17, 2011, for the award of a 20 percent rating for IVDS at L4, spondylolisthesis, L5-S1, residuals of back injury.  The Veteran should be notified that to complete the appeal on this issue, he must timely file a substantive appeal, and that failure to do so will result in the closing of the appeal with respect to that issue.

2.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities on appeal.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

3.  After completion of the foregoing, to AOJ should schedule the Veteran for a VA examination to determine:

(a) the severity of his service-connected low back disability.  The examiner should specifically test any pertinent ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joint in question and its paired joint (if any); and

(b) the associated functional impairment from the service-connected low back disability that could impact either daily living or industrial capacity.  

The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the pertinent disability.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  The AOJ should refer the Veteran's claims-file to a VA examiner for a medical advisory opinion as to the functional impairment resulting from the Veteran's service-connected low back disability during the period from March 8, 1994 to December 6, 2000.  (This opinion may be obtained in connection with the VA examination to assess the current severity of the Veteran's low back disability, directed above, if otherwise appropriate.)  (If, in the examiner's opinion, an examination and/or interview of the Veteran is necessary for the medical assessment sought, such examination and/or interview should be conducted.)

The opining physician should consider and discuss the functional effects resulting from the Veteran's service-connected low back disability (considered alone) prior to December 6, 2000, that could impact either daily living or industrial capacity.  Any finding that the severity of the functional impact on the Veteran's daily living or industrial capacity increased or decreased at any time during the period from March 8, 1994 through December 6, 2000 should be specifically identified.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by other disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

